
	

116 HR 3170 RH: Safe Cribs Act of 2019
U.S. House of Representatives
2019-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 162
		116th CONGRESS1st Session
		H. R. 3170
		[Report No. 116–205]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2019
			Ms. Schakowsky (for herself, Ms. Kelly of Illinois, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			September 13, 2019
			Additional sponsors: Ms. Brownley of California, Mr. Cohen, Mrs. Dingell,  Mr. Soto, Ms. Blunt Rochester, Mr. DeFazio, Ms. Underwood, and Ms. Lofgren
		
		
			September 13, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 10, 2019
		
		
			
		
		A BILL
		To prohibit the manufacture for sale, offer for sale, distribution in commerce, or importation into
			 the United States of any crib bumper, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Cribs Act of 2019. 2.Prohibition on sale of crib bumpers (a)Prohibition on the sale of crib bumpersBeginning on the date that is 180 days after the date of enactment of this Act, it shall be unlawful for any person to manufacture for sale, offer for sale, distribute in commerce, or import into the United States any crib bumper.
 (b)Treatment of violationA violation of subsection (a) shall be treated as a violation of section 19(a)(1) of the Consumer Product Safety Act (15 U.S.C. 2068(a)(1)).
 (c)Crib bumper definedIn this section, the term crib bumper— (1)means any material that is intended to cover the sides of a crib to prevent injury to any crib occupant from impacts against the side of a crib or to prevent partial or complete access to any openings in the sides of a crib to prevent a crib occupant from getting any part of the body entrapped in any opening;
 (2)includes a padded crib bumper, a supported and unsupported vinyl bumper guard, and vertical crib slat covers; and
 (3)does not include a non-padded mesh crib liner.   September 13, 2019 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 